Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 6, 2017. 
Claims 1-10 are pending and under consideration. 

Priority
This application is a division of application 14/803,343 filed on July 20, 2015, now abandoned. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application KR 10-2014-0093458 filed July 23, 2014 is provided with parent application 14/803,343, a certified English translation of said foreign patent application has not been provided. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, KR 10-2014-0093458 filed July 23, 2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant Claims 1 and 4 recite SEQ ID NO’s 15-19, said nucleotide sequences are not found in the disclosure of KR 10-2014-0093458 filed July 23, 2014. 
Rather, support for SEQ ID NO’s 15-19 are found in the specification of 14/803,343 filed on July 20, 2015 (Table 3).
Accordingly, the effective priority date of the instant claims is granted as July 20, 2015. 


with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 11, 2020 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 4 recite SEQ ID NO’s 15-19.
With respect to SEQ ID NO:15, the Sequence Listing and specification disclose SEQ ID NO:15 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S1 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cgatgtctaagctgaccgggaccgtgattccatgaccttagagttgccaccagggaatcctatgctcggacg   
The Examiner notes that instant SEQ ID NO:15 is identical to SEQ ID NO:20 (disclosed in Table 4; search results of SEQ ID NO:15 available in SCORE). Thus, Applicant has provided two different SEQ ID NO’s for the same nucleotide sequence.
SEQ ID NO:15 (and thus also SEQ ID NO:20) is/are free of the prior art.

With respect to SEQ ID NO:16, the Sequence Listing and specification disclose SEQ ID NO:16 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S2 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cggtcagcttagacatcgggctcacattggctacagctatccgatcgaggcatgcatactgagagcgttccg 
SEQ ID NO:16 is free of the prior art.

With respect to SEQ ID NO:17, the Sequence Listing and specification disclose SEQ ID NO:17 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S3 (Table 3).

cctggtggcaactctaaggcgtatctgaactgcgaccatgcctcgatcggatagccaccgaatggtgtatcg 
SEQ ID NO:17 is free of the prior art.

With respect to SEQ ID NO:18, the Sequence Listing and specification disclose SEQ ID NO:18 to be 54 nucleotides in length, used to form a triangular prism (L-TP) S4 (Table 3).
Nucleotides 18-19 and 36-37 (bold, underlined) are internal spacers
ctgtagccaatgtgagcccgtccgagcataggattccgatacaccattcggtgg 
SEQ ID NO:18 is free of the prior art.

With respect to SEQ ID NO:19, the Sequence Listing and specification disclose SEQ ID NO:19 to be 54 nucleotides in length, used to form a triangular prism (L-TP) S5 (Table 3).
Nucleotides 18-19 and 36-37 (bold, underlined) are internal spacers
gtcgcagttcagatacgcgtcatggaatcacggtcccggaacgctctcagtatg
SEQ ID NO:19 is free of the prior art.

Claim Objections
2. 	Claims 1 and 4 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
Claim 1 recites a plurality of semi-colons (lines 6-7), e.g. “are hybridized; the single”, and thus the elements following each semi-colon, respectively, should be separated by line indentation. 
Claim 4 recites a plurality of semi-colons (lines 3 and 6-7), e.g. “are hybridized; the single”, and thus the elements following each semi-colon, respectively, should be separated by line indentation. 
The Examiner notes that although the plurality of ‘wherein’ clauses recited in Claims 1 and 4 are separated by lines, they wherein clauses are not indented.
	Appropriate correction is required. 

 	Claim 3 is objected to because of the following informalities: the claim is missing the verb “is” after “pharmaceutically active ingredient” and the conjunction “or”, respectively. See Claim 2, for example.
	Appropriate correction is required. 

4. 	Claims 9-10 are objected to because of the following informalities: the claims are unnecessarily verbose for reciting “…a pharmaceutical acceptable carrier, wherein the pharmaceutical acceptable carrier is selected from…”. The phrase “wherein the pharmaceutical acceptable carrier is” should be removed to make the claim more concise. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a first matter, Claim 1 recites the phrases “delivering a pharmaceutically active ingredient” and “as a drug carrier”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “pharmaceutically active ingredient”, and the claim also recites “drug” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As a second matter, while it is clear that the claimed method requires the step of administering the self-assembled 3-D nucleic acid nanostructure, the claim fails to recite the step of actually administering the pharmaceutically active ingredient nor the drug. The phrase “as a drug carrier” is merely an intended use recitation of the self-assembled 3-D nucleic acid nanostructure. The claim fails to positively recite that the drug or pharmaceutically active agent, respectively, is actually carried by the self-assembled 3-D nucleic acid nanostructure. The claim 
As a third matter, Claim 1 recites “delivering…selectively”, which renders the claim indefinite because “selectively” is considered an arbitrary and subjective determination of what does-vs-does not fulfill “selectively”.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Appropriate correction is required.

6. 	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation "each single strand" in reference to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because the independent claim recites a plurality of structurally different single strands, discussed supra, and thus it is unclear which single strand Applicant is referring to. 
The Examiner further notes that Claim 5 is deficient for failing to recite the object to which the single strand is to be connected to by the linker. 
Appropriate correction is required. 

7. 	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites wherein the 5’ and/or 3’ end of each strand is disposed on the sides or vertices of the nanostructure. Such fails to further limit Claim 1 because the independent claim previously recites that the single strands form the sides of the nanostructure. It is thus axiomatic that 5’ and/or 3’ end of each strand is disposed on the sides of the tetrahedron shape. 

Further still, to the extent that Applicant considers the vertex to not be a “side”, and a “side” to not be a vertex, the Examiner notes that the instant specification fails to disclose how many nucleotides, e.g. 1, 2, 3, 4, or 5 nucleotides, etc…, of the tetrahedron objectively constitutes a “vertex” as opposed to a “side”. That is to say, the terms “sides” and “vertices” would be an arbitrary and subjective determination because nowhere does the specification clearly and objectively disclose where along the outer surface/edge of the tetrahedron one or more given nucleotides, be they 5’, internal, or 3’ of the corresponding single strand nucleic acid molecule are somehow transformed from being “disposed on the side”, as opposed to being “disposed on the…vertices”. For example, SEQ ID NO:15 is disclosed to be 72 nucleotides in length. The instant specification fails to disclose how many 5’ and/or 3’ nucleotides, e.g. 1, 2, 3, 4, or 5 nucleotides, etc…, of SEQ ID NO:15 are objectively “disposed on the…vertices”, as opposed to “disposed on the sides”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claims 4, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As a first matter, Claim 4 recites “selective delivering”, which renders the claim indefinite because “selective” is considered an arbitrary and subjective determination of what does-vs-does not fulfill “selective”. 
As a second matter, Claim 4 fails to recite the object/organ/tissue/cell to which the anticancer agent is to be selectively delivered. The only object that is positively recited to selectively receive the anticancer agent is the subject to which the anticancer agent is 
	As a third matter, Claim 4 recites “selective delivering an anticancer agent”, which renders the claim indefinite because there is a gap in the elements positively recited in the claim. While it is clear that the method comprises the step of administering the self-assembled 3-D nucleic acid nanostructure drug carrier, and the step of administering the anticancer agent, the claim does not require the anticancer agent to be the drug. The claim does not require the anticancer agent to be in any way associated with the self-assembled 3-D nucleic acid nanostructure drug carrier. That is to say, if administered in the same pharmaceutical composition, the anticancer agent is physically separate, mutually exclusive of the self-assembled 3-D nucleic acid nanostructure drug carrier. If administered separately, e.g. anticancer agent, then self-assembled 3-D nucleic acid nanostructure drug carrier, or vice versa, then here too, it is axiomatic that the anticancer agent is physically separate, mutually exclusive of the self-assembled 3-D nucleic acid nanostructure drug carrier. The claim fails to recite how the anticancer agent is to be selectively delivered when it is not even physically bound to the self-assembled 3-D nucleic acid nanostructure drug carrier. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Appropriate correction is required.

9. 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are grammatically awkward for reciting the phrase “comprises double strand nucleic acids including a hybridization region in which a single strand and a single strand are hybridized”, which renders the claims indefinite. 
As a first matter, the phrase “a single strand and a single strand are hybridized” is confusing because it is unclear if Applicant is requiring the first and second strands to be the same molecule, yielding intramolecular hybridization, or physically separate molecules, yielding intermolecular hybridization. It would seem that the phrase should be amended to recite “a first single strand and a second single strand are hybridized”. 
As a second matter, the ordinary artisan would immediately recognize that “double strand nucleic acids” are naturally formed by hybridization of single strand nucleic acid, and thus the phrase “a hybridization region in which a single strand and a single strand are hybridized” appears to be unnecessarily verbose and redundant to the already positively recited double strand nucleic acid (naturally hybridized). The limitations appear to lack clear antecedent basis because it is unclear which nucleic acid Applicant is referring to as being the first single strand and/or the second single strand.  
As a third matter, the phrase “a single strand and a single strand are hybridized” only requires two single strands, but the claims further recite the phrase “the single strands form the sides of the self-assembled 3-D nucleic acid nanostructure”. The limitation “the single strands form…” appear to lack clear antecedent basis because it is unclear which single strands Applicant is referring to for forming the sides of the nanostructure. 
As a fourth matter, the phrase “the number of single strands is 4” appears to lack clear antecedent basis because it is unclear which of the above-mentioned, recited single strand(s) Applicant is referring to for which there is a required number of 4. Furthermore, it is unclear if Applicant is requiring at least 4 of the first strands, at least 4 of the second strands, or the presence of at least two other single strands, for which there is no recitation of what purpose these additional single strands are to achieve. 
As a fifth matter, the claims recite wherein each of the single strands is selected from SEQ ID NO’s 15-19, which appears to lack clear antecedent basis because it is unclear which of the above-mentioned, recited single strand(s) Applicant is referring to consist of any one of SEQ ID NO’s 15-19. 
As a sixth matter, the claims recite wherein the self-assembled 3-D nucleic acid nanostructure drug carrier is composed of 4 strands of L-DNA 55mer, and then later recites wherein each of the single strands is selected from SEQ ID NO’s 15-19. Such renders the claims 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “55mer” is recognized in the art to mean 55 nucleotides in length. The term is indefinite because the specification does not clearly redefine the term. See, for example, Table 1 disclosing the use of 55mers (SEQ ID NO’s 1-5), which is concordant with art-recognized lexicography of “55mer”. There is structural discordance between the claimed self-assembled 3-D nucleic acid nanostructure drug carrier is composed of 4 strands of L-DNA 55mer and the single strands consisting of SEQ ID NO’s 15, 16, 17, 18, or 19, none of which are 55mers.
As a seventh matter, the claims recite wherein the self-assembled 3-D nucleic acid nanostructure appears to be formed by the use of single strands selected from SEQ ID NO’s 15-19, and the claims also recite a self-assembled 3-D nucleic acid nanostructure drug carrier is composed of 4 strands of L-DNA 55mer. Thus, it is unclear if the pharmaceutical composition comprises a first 3-D nanostructure composed of 4 strands of L-DNA 55mer and a second 3-D nanostructure formed from the single strands of consisting of SEQ ID NO’s 15, 16, 17, 18, or 19, or if Applicant is requiring the pharmaceutical composition to comprise a 3-D nanostructure composed of L-DNA 55mer and the single strands of consisting of SEQ ID NO’s 15, 16, 17, 18, or 19.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.
Appropriate correction is required.

10. 	Claim(s) 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claims 1 and 4 recite methods of in vivo delivering a pharmaceutically active ingredient selectively to cancer tissue, the method comprising the step of administering to a subject in need thereof a self-assembled 3-D nucleic acid nanostructure, 
wherein the self-assembled 3-D nucleic acid nanostructure comprises double strand nucleic acids including a hybridization region in which a single strand and a single strand are hybridized; 
the single strands form the sides of the self-assembled 3-D nucleic acid nanostructure; and 
the number of the single strands is 4 or more, 
wherein the drug carrier has an L-DNA tetrahedron structure composed of 4 strands of L-DNA 55-mer, 
wherein the drug carrier does not comprise a targeting ligand for the tissue, and 
wherein each of the single strands consists of an L-DNA nucleotide sequence selected from the group consisting of SEQ ID NOs: 15 to 19.

The claims are considered to lack inadequate written description because there is no clear correspondence between each of the positively recited single strands that necessarily, sufficiently and predictably form the positively recited self-assembled 3-D nucleic acid nanostructure. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
As a first matter, the specification discloses that the L-DNA nanostructures may have a tetrahedron (L-Td), triangular prism (L-TP), cube (L-Cb), or octahedron (L-Od) shape (pg 21, lines 4-7). Claims 1 and 4 recite wherein the self-assembled 3-D nucleic acid nanostructure has a tetrahedron (L-Td) structure. Table 3 discloses that SEQ ID NO’s 15-19 form a triangular prism (L-TP), not a tetrahedron (L-Td). The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron (L-Td) structures composed of 4 strands of SEQ ID NO’s 15, 16, 17, 18, or 19, as required by the instant claims. 

As a second matter, the claims recite wherein the self-assembled 3-D nucleic acid nanostructure is composed of 4 strands of L-DNA 55mer, and then later recites wherein each of the single strands is selected from SEQ ID NO’s 15-19. The term “55mer” is recognized in the art to mean an oligonucleotide that is 55 nucleotides in length. See, for example, Table 1 disclosing the use of 55mers (SEQ ID NO’s 1-5), which is concordant with art-recognized lexicography of “55mer”. There is structural discordance between the claimed self-assembled 3-D nucleic acid nanostructure is composed of 4 strands of L-DNA 55mer and the single strands consisting of SEQ ID NO’s 15, 16, 17, 18, or 19, none of which are 55mers (Sequence Listing and Table 3). The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron structures composed of 4 strands of L-DNA 55mer using one or more of the single strands consisting of SEQ ID NO’s 15, 16, 17, 18, or 19, as required by the instant claims. 

As a third matter, Claim 1 recites “the number of the single strands is 4 or more” and Claim 4 recites “the number of the single strands is 4”, whereby each of the single strands is selected from the group consisting of SEQ ID NO’s 15-19. A choice of 5 single strand nucleotide sequences. The claims reasonably encompass self-assembled 3-D nucleic acid nanostructures composed of only SEQ ID NO:15 single strands, only SEQ ID NO:16 single strands, only SEQ ID NO:17 single strands, etc… The claims are considered to lack adequate written description for the self-assembled 3-D nucleic acid nanostructure composed of only: 
i) four, or more, single strands of SEQ ID NO:15; 

iii) four, or more, single strands of SEQ ID NO:17; 
iv) four, or more, single strands of SEQ ID NO:18; and 
v) four, or more, single strands of SEQ ID NO:19. 
The claimed genus of self-assembled 3-D nucleic acid nanostructures are deficient for one or more of SEQ ID NO:15, 16, 17, 18, and/or 19.
The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron structures composed of 4 or more strands of only single strands consisting of SEQ ID NO:15, 4 or more strands of only single strands consisting of SEQ ID NO:16, 4 or more strands of only single strands consisting of SEQ ID NO:17, 4 or more strands of only single strands consisting of SEQ ID NO:18, nor 4 or more strands of only single strands consisting of SEQ ID NO:19, as encompassed by the claims. 
Rather, the specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 
Thus, at least five single strands, each of a different nucleotide sequence, is required to sufficiently, necessarily, and predictably yield the self-assembled 3-D nucleic acid nanostructure that is a triangular prism (L-TP), not a tetrahedron (L-Td), cube (L-Cb), or octahedron (L-Od).

As a fourth matter, Claim 1 recites “the number of the single strands is 4 or more” and Claim 4 recites “the number of the single strands is 4”, whereby each of the single strands is selected from the group consisting of SEQ ID NO’s 15-19. A choice of 5 single strand nucleotide sequences. 
The claims reasonably encompass self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand from each of SEQ ID NO:15, 16, 17, and 18; 
ii) a single strand from each of SEQ ID NO:15, 16, 17, and 19; 

iv) a single strand from each of SEQ ID NO:15, 17, 18, and 19; and 
v) a single strand from each of SEQ ID NO:16, 17, 18, and 19. 
The claimed genus of self-assembled 3-D nucleic acid nanostructures are deficient for at least one of SEQ ID NO:15, 16, 17, 18, and/or 19.
The specification fails to disclose, by words or by working example, the formation of L-DNA self-assembled 3-D nucleic acid nanostructure composed of only a single strand from each of SEQ ID NO:15, 16, 17, and 18, composed of only a single strand from each of SEQ ID NO:15, 16, 17, and 19, composed of only a single strand from each of SEQ ID NO:15, 16, 18, and 19, composed of only a single strand from each of SEQ ID NO:15, 17, 18, and 19, nor composed of only a single strand from each of SEQ ID NO:16, 17, 18, and 19. 
Rather, the specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 
Thus, at least five single strands, each of a different nucleotide sequence, is required to sufficiently, necessarily, and predictably yield the self-assembled 3-D nucleic acid nanostructure that is a triangular prism (L-TP), not a tetrahedron (L-Td), cube (L-Cb), or octahedron (L-Od).

As a fifth matter, Claims 1 and 4 recite self-assembled 3-D nucleic acid nanostructures comprising at least four single strands, whereby each of the single strands is selected from the group consisting of SEQ ID NO’s 15-19. A choice of 5 single strand nucleotide sequences. The claims reasonably encompass self-assembled 3-D nucleic acid nanostructures composed of one SEQ ID NO:15 single strand and at least three other structurally undisclosed (not SEQ ID NO’s 16-19) single strands, composed of one SEQ ID NO:16 single strand and at least three other structurally undisclosed (not SEQ ID NO’s 15 and 17-19) single strands, composed of one SEQ ID NO:17 single strand and at least three other structurally undisclosed (not SEQ ID NO’s 15-16 and 18-19) single strands, composed of one SEQ ID NO:18 single strand and at least three other 
The claims are considered to lack adequate written description for the self-assembled 3-D nucleic acid nanostructure described only by the nucleotide sequence of just one single strand, e.g. SEQ ID NO:18, in combination with at least three other, structurally undisclosed single strand oligonucleotides, each of which is composed of unknown nucleotide lengths and nucleotide sequences. 
The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron structures composed of 4 or more strands of only single strands consisting of SEQ ID NO:15, 4 or more strands of only single strands consisting of SEQ ID NO:16, 4 or more strands of only single strands consisting of SEQ ID NO:17, 4 or more strands of only single strands consisting of SEQ ID NO:18, nor 4 or more strands of only single strands consisting of SEQ ID NO:19, as encompassed by the claims. 
Rather, the specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 
Thus, at least five single strands, each of a different nucleotide sequence, is required to sufficiently, necessarily, and predictably yield the self-assembled 3-D nucleic acid nanostructure that is a triangular prism (L-TP), not a tetrahedron (L-Td), cube (L-Cb), or octahedron (L-Od).

deVries et al (J. Controlled Release 172: 467-483, 2013; available online June 3, 2013; of record in IDS) is considered relevant art for having taught DNA origami, whereby the various shapes, geometries, and sizes are readily accessible (Abstract), e.g. to produce squares, triangles, star-shapes using a long single stranded DNA scaffold molecule hybridized with many short DNA “staple” strands (pg 467, Introduction, col. 2), whereby different combinations of the 
Zhang et al (ACS Nano 8(7): 6633-6643, 2014; available June 25, 2014) is considered relevant art for having taught DNA origami is the folding of a long single stranded DNA scaffold molecule into arbitrary shapes by hybridizing with hundreds of short DNA strands (helper strands of oligonucleotides), whereby said helper strands define the shape of the DNA scaffold molecule (pgs 6633-6634, joining ¶). 
Thus, knowing the nucleotide sequence of the single stranded DNA scaffold molecule does not immediately inform the ordinary artisan as to the nucleotide length(s) and nucleotide sequence(s) of the corresponding second, third, fourth, fifth, sixth, etc… helper/staple strands, nor inform the ordinary artisan as to what the resulting shape of the 3-D nanostructure(s) will be. The art does not recognize a structure/function nexus between the knowing sequence of a first reference DNA scaffold molecule and the corresponding helper/staple strand oligonucleotides such that the ordinary artisan would therefore immediately know the corresponding nucleotide lengths and nucleotide sequences of the necessary second, third, fourth, fifth, sixth, etc… helper strands to necessarily and predictably achieve the desired shape of the self-assembled 3-D nanostructure.
Furthermore, to the extent that the instant claims are directed to self-assembled 3-D nanostructures that are able to selectively deliver a drug/pharmaceutically active agent to cancer tissue in vivo, Zhang et al taught that in vivo tumor accumulation is a shape-dependent variable, e.g. triangle, but not square or tube (Figure 1), and that the drug/pharmaceutically active agent needs to be physically bound to the 3-D nanostructure (Figure 1), a requirement that the instant claims omit and do not require.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).


Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al (NanoLetters 9(1):433-436, 2009; of record in IDS) is considered relevant prior art for having taught the synthesis of self-assembling L-DNA nanostructures, whereby the L-DNA architectures feature superior nuclease resistance thus are appealing for in vivo medical applications. Lin et al taught that the L-DNA nanostructures are physically and chemically identical to their D-DNA counterparts under non-chiral circumstances. Given a rich toolbox of DNA-tile motifs, it is therefore a straightforward and attractive idea to construct nanoarchitectures with L-DNA in substitution to the normally used D-DNA. The geometry and periodicity of the resulting structures is expected to be identical to those composed of D-DNA. Moreover, L-DNA strand is known to be resistant to various nucleases that only act on the D-DNA substrates. Therefore, for in vivo diagnostic and therapeutic applications using nucleic acids-based nanostructures, the nuclease-resistant property is highly desirable, which inspired [Lin et al] to explore L-DNA self-assembly (pg 433, col. 2).

Conclusion
12. 	No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633